DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1a and 1b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in CN-107122074-A (hereinafter Wu) in view of Nakase et al. in CN-108694000-A (hereinafter Nakase).  A machine translation was used to reference the specification of the CN documents.

Regarding claim 17, Wu discloses an electronic device (Wu’s translation pg. 2 1st paragraph: e.g. mobile phone), comprising the touch screen (Wu’s translation pg. 1: touch panel), the touch screen further comprising at least one of a sensing channel lead or a drive channel lead (Wu’s Figs. 4-5 and translation pg. 9: see 310 and 320 portions of 30), wherein the at least one of the sensing channel lead or the drive channel lead (Wu’s Figs. 4-6: see 310/320) is at least one of a sensing channel lead or a drive channel lead with a wiring width (Wu’s pg. 5: second to last paragraph referring to the width of 310 and 320) that is predetermined (Wu’s pg. 5 same line width of 310 and 320), the at least one of the sensing channel lead or the drive channel lead with the wiring width less than the predetermined threshold (Wu’s Figs. 4-6: see 310/320) is formed by integrally printing a region (Wu’s Fig. 3 and translation pg. 5: see step S1021-S103: integrally printing metal layer 60) where an ITO channel pattern lead of the touch screen is disposed (Wu’s Figs. 1-3 and pg. 4-5: electrodes 10 are ITO and are disposed on 100 where 60 is formed) and lasering the integrally printed region by a laser process (Wu’s Figs. 4-5 and pg. 5 referring to step S103 to form 310 and 320).
Wu fails to explicitly disclose the width being less than a predetermined threshold and Wu fails to disclose the sensing channel lead or drive channel lead configured to transmit a touch position signal or the predetermined threshold being defined according to a minimum value achievable by the laser process.
However, because Wu does disclose that the intention is for the wires 310 and 320 to have the same line width Wu’s pg. 5 and Fig. 5), thus, it would have been obvious to one of ordinary skill in the art, that at least one of the wire 310 or 320 would be manufactured with a 
Still Wu fails to disclose the sensing channel lead or drive channel lead configured to transmit a touch position signal or the predetermined threshold being defined according to a minimum value achievable by the laser process.
Nevertheless, in the same field of endeavor of laser trimming wiring leads in a touch panel, Nakase discloses the wiring leads configured to transmit a touch position signal (Nakase’s pg. 3 last paragraph and pg. 4 1st paragraph: touch input position output signal through wiring), and laser trimming process values that prevent imbalance of wiring resistance (Nakase’s pg. 2: referring to tolerance margin and pg. 4 referring to specific values to avoid malfunction). Therefore, it would also have been obvious to one of ordinary skill in the art, to use Nakase’s teachings in Wu’s invention, and thus for Wu’s leads (Wu’s Figs. 4-5: see 310/320 of 30) to output a touch position signal (Nakase’s pg. 3-4) and for the predetermined threshold (Wu’s pg. 5: same line width for 310 and 320) to be defined according to a minimum value achievable by the laser process (Nakase’s pg. 2: referring to tolerance margin and pg. 4 referring to specific values to avoid malfunction) in order to obtain the predictable result of using the process constraints to define the product settings (as conventional), and the benefit of avoiding touch panel malfunction (Nakase’s pg. 2: referring to tolerance margin and pg. 4 referring to specific values to avoid malfunction). 
By doing such combination, Wu in view of Nakase disclose:
An electronic device (Wu’s translation pg. 2 1st paragraph: e.g. mobile phone), 
comprising the touch screen (Wu’s translation pg. 1: touch panel), 
the touch screen further comprising at least one of a sensing channel lead or a drive channel lead (Wu’s Figs. 4-5 and translation pg. 9: see 310 and 320 portions of 30) configured to transmit a touch position signal (upon combination with Nakase’s translation pg. 3 last st paragraph: output signal through wiring from detecting position of touch on a touchpanel), 
wherein the at least one of the sensing channel lead or the drive channel lead (Wu’s Figs. 4-6: see 310/320) is at least one of a sensing channel lead or a drive channel lead with a wiring width (Wu’s pg. 5: second to last paragraph referring to the width of 310 and 320) less than a predetermined threshold (upon combination, a threshold is necessary to obtain the same line width of 310 and 320 per Wu’s pg. 5), 
the at least one of the sensing channel lead or the drive channel lead with the wiring width less than the predetermined threshold (Wu’s Figs. 4-5: see 310/320) is formed by integrally printing a region (Wu’s Fig. 3 and translation pg. 5: see step S1021-S103: integrally printing metal layer 60) where an ITO channel pattern lead of the touch screen is disposed (Wu’s Figs. 1-3 and pg. 4-5: electrodes 10 are ITO and are disposed on 100 where 60 is formed) and lasering the integrally printed region by a laser process (Wu’s Figs. 4-5 and pg. 5 referring to step S103 to form 310 and 320), 
the predetermined threshold (Wu’s pg. 5: same line width for 310 and 320) being defined according to a minimum value achievable by the laser process (upon combination with Nakase’s pg. 2: referring to tolerance margin and pg. 4 referring to specific values to avoid malfunction and in order to obtain the conventional design of a product according to process constraints).

Regarding claim 1, Wu in view of Nakase disclose a method for manufacturing leads in a touch screen (Wu’s Figs. 1-5), comprising the steps as described for claim 17.

Regarding claim 9, Wu in view of Nakase disclose a touch screen as described for claim 17.

claims 2, 12 and 18, Wu in view of Nakase disclose wherein the integrally printing a region where an ITO channel pattern lead of the touch screen is disposed (Wu’s Fig. 3 and translation pg. 5: see step S1021-S103) comprises: 
integrally printing the region where the ITO channel pattern lead of the touch screen is disposed (Wu’s Fig. 3 and translation pg. 5: see step S1021-S103) by using a silver paste (Wu’s pg. 5: paragraphs referring to Fig. 3 and S1021: silver paste).

Regarding claims 3, 5-6, 10 and 14-15, Wu in view of Nakase disclose wherein the lasering the integrally printed region by a laser process (Wu’s Figs. 4-5 and pg. 5 referring to step S103), to form at least one of a sensing channel lead or a drive channel lead with the wiring width less than a predetermined threshold (Wu’s Figs. 4-5: see 310/320), the predetermined threshold being defined according to the minimum value achievable by the laser process (upon combination with Nakase’s pgs. 2, 4), further comprises:
breaking (Wu’s Figs. 3-5 and translation pg. 5: step S103 etching for many times continuously [breaking] metal layer 60 to form 310 and 320) the excess metal blocks (in-between adjacent 310 and 320 leads in Wu’s Figs. 4-5) generated by the integral printing (Wu’s Fig. 3 and translation’s pg. 5: when the whole leads are integrally printed as metal layer 60), and separating the broken metal blocks (Wu’s translation pg. 5: the excess metal in-between adjacent lines 310 and 320 is etched away [separated]) from a region where the at least one of the sensing channel lead or the drive channel lead is disposed (Wu’s Figs. 4-5: only 310 and 320 remain of the metal layer 60 after etching).

Regarding claims 4, 13 and 19, Wu in view of Nakase further disclose the lasering the integrally printed region by a laser process (Wu’s Figs. 4-5 and pg. 5 referring to step S103), to form at least one of a sensing channel lead or a drive channel lead with a wiring width less than a predetermined threshold (Wu’s Figs. 4-5: see 310/320), the predetermined threshold being 
lasering the integrally printed region (Wu’s Figs. 4-5 and pg. 5 referring to step S103) by using a first predetermined laser pattern (Wu’s pg. 5 and from Fig. 3 to Figs. 4-5: implicit by etching of metal layer 60 to form the geometry of leads 310/320), to form the at least one of the sensing channel lead or the drive channel lead with the wiring width less than the predetermined threshold (Wu’s Figs. 4-5: see 310/320), the predetermined threshold being defined according to the minimum value achievable by the laser process (upon combination with Nakase’s pgs. 2, 4).
It would also have been obvious to one of ordinary skill in the art to use a predetermined laser pattern in order to obtain the predictable result of obtaining the pattern as shown in Figs. 4-5 from the layer 60 in Fig. 3 by a laser process of continuously etching the pattern 60 (Wu’s translation pg. 5).

Regarding clam 7 and 11, Wu in view of Nakase further disclose wherein the breaking (Wu’s Figs. 3-5 and translation pg. 5: step S103 etching for many times continuously) the excess metal blocks (in-between adjacent 310 and 320 leads in Wu’s Figs. 4-5) generated by the integral printing (Wu’s Fig. 3: see 60), and separating the broken metal blocks from a region where the at least one of the sensing channel lead or the drive channel lead is disposed (Wu’s translation pg. 5: the excess metal in-between adjacent lines 310 and 320 is etched away [separated]) comprises: 
breaking (Wu’s Figs. 3-5 and translation pg. 5: step S103 etching for many times continuously), by using a second predetermined laser pattern (Wu’s pg. 5 and from Fig. 3 to Figs. 4-5: implicit by etching of metal layer 60 to form the geometry of leads 310/320), the excess metal blocks (in-between adjacent 310 and 320 leads in Wu’s Figs. 4-5) generated by the integral printing (Wu’s Fig. 3 and translation’s pg. 5: when the whole leads are integrally printed as metal layer 60), and separating the broken metal blocks (Wu’s translation pg. 5: the excess metal in-between adjacent lines 310 and 320 is etched away [separated]) from the region where the at least one of the sensing channel lead or the drive channel lead is disposed (Wu’s Figs. 4-5: only 310 and 320 remain of the metal layer 60 after etching).
It would also have been obvious to one of ordinary skill in the art to use a predetermined laser pattern in order to obtain the predictable result of obtaining the pattern as shown in Figs. 4-5 from the layer 60 in Fig. 3 by a laser process of continuously etching the pattern 60 (Wu’s translation pg. 5).

Regarding claim 8, 16 and 20, Wu in view of Nakase fail to explicitly disclose wherein the predetermined threshold is 0.1 mm. 
However, Nakase does disclose the wiring pattern width being 0.05mm (Nakase’s pg. 4) which is less than 0.1mm, and the MPEP 2144.05 explains when an amount that is merely close to the prior art is obvious. 
Thus, it would have been obvious to one of ordinary skill in the art, that through routine experimentation, a predetermined threshold for the wiring width of lines 310-320 in Wu’s Figs. 4-5 is set at 0.1 mm (Nakase’s pg. 4: wiring pattern width 0.05mm would meet the threshold), in order to obtain a maximum wiring width that provides stable electric characteristics of the touchpanel but that still fits within the edge of the touchpanel  (Nakase’s pg. 2: referring to tolerance margin and pg. 4 referring to specific values to avoid malfunction). Note that routine experimentation is obvious because Nakase discloses that the wiring width can be increased 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621